Ingraham, J.
(concurring):
I concur with Mr. Justice McLaughlin. In addition I do not think that section 66 of the Code gives the court jurisdiction to *155determine the amount of the indebtedness of a client to his attorney in this summary way.
That section gives to an attorney a lien upon the judgment or final order in his client’s favor, and on the proceeds thereof in whosoever hands they may come, and authorizes the court, upon the petition of the client’s attorney, to determine and enforce the lien. Certainly, this amendment to the Code could not have been intended to change the whole method of ascertaining the amount of the indebtedness of a client to his attorney, and justify the court in a summary way to take possession of the property which has been the subject of the litigation, ascertain what proportion of it should be paid to the attorney, and divide it between the attorney and his client, and thus take away from the client the right to have the amount of the attorney’s compensation fixed in an action regularly commenced and tried as provided for by the Constitution. The power of the court to determine and enforce a lien must be confined to a case where the parties either submit voluntarily to the jurisdiction of the court for that purpose, or, where the client comes and asks the court to exercise its summary jurisdiction over the attorney, in which case the court can, as a condition of exercising that jurisdiction, impose upon the client the obligation of submitting the question of the attorney’s compensation to be summarily determined by the court or when the amount of the interest is not disputed and the only question is as to the fund or property which is subject to the lien.
I do not wish that'my concurrence with what is said by Mr. Justice McLaughlin be considered as agreeing that, under -this provision of the Code, the court has the right, upon the application of the attorney, to determine in this summary way the amount of the attorney’s fee, which is a lien upon the subject-matter- of an action.
Hatch, J., concurred; Patterson, J., dissented.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.'